DETAILED ACTION
Election/Restrictions
Claim 24 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 19, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 14, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

			   EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Meara on February 17, 2021.

1. Claim 1 has been cancelled.
2. Claim 2, line 1, “claim 1” has been amended to “claim 24”.
3. Claim 3, line 1, “claim 1” has been amended to “claim 24”.
4. Claim 4, line 1, “claim 1” has been amended to “claim 24”.
5. Claim 5, line 1, “claim 1” has been amended to “claim 24”.
6. Claim 6, line 1, “claim 1” has been amended to “claim 24”.
7. Claim 7 has been cancelled.
8. Claim 8, line 1, “claim 1” has been amended to “claim 24”.
9. Claim 9 has been cancelled.
10. Claim 10 has been cancelled.
11. Claim 12, line 1, “claim 1” has been amended to “claim 24”.
12. Claim 13, line 1, “claim 1” has been amended to “claim 24”.
13. Claim 14, line 1, “claim 1” has been amended to “claim 24”.
14. Claim 17, line 1, “claim 1” has been amended to “claim 24”.
15. Claim 18, line 2, “claim 1” has been amended to “claim 24”.
16. Claim 20, line 2, “claim 1” has been amended to “claim 24”.
17. Claim 21, line 2, “claim 1” has been amended to “claim 24”.
18. Claim 22, line 1, “claim 1” has been amended to “claim 24”.
19. Claim 23, line 1, “claim 1” has been amended to “claim 24”.

			   Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim amendments filed on November 12, 2020 and as indicated hereinabove are sufficient to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Claims 2-6, 8, and 11-27 are allowed.
Claims 1, 7, 9, and 10 are cancelled. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/DANA H SHIN/Primary Examiner, Art Unit 1635